ORDER
KELLEY, Justice.
WHEREAS, on October 28, 1988, this court suspended James J. Boyd from the practice of law for a period of six months, and further ordered that, upon reinstatement, James J. Boyd would be placed on probation for a period of two years, and
WHEREAS, James J. Boyd has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that James J. Boyd has complied with the terms of the suspension order, and
WHEREAS, on May 15, 1989, James J. Boyd commenced an outpatient chemical dependency treatment program which involves six weeks of outpatient treatment followed by eight weeks of aftercare,
NOW, THEREFORE, IT IS ORDERED, James J. Boyd is reinstated to the practice of law in the State of Minnesota effective immediately, subject to a two-year probation on the terms set forth in this court’s order of October 28, 1988.